Title: To John Adams from Aaron Putnam, 28 April 1800
From: Putnam, Aaron
To: Adams, John



Respected Sir,
Phila. 28 Apr. 1800

I am informed the Secy of the Navy and Mr. Humphrys have reported in favour of the establishment of a Navy yard at Charlestown, and to purchase for that purpose only about 21 Acres of Land which 21 Acres will Amo. to abt. 20,000 Dols, the ground that has been proposed, and thot: sufficient for the Dock and Navy Yards and marked out by a pencil on the plan, from Charlestown, Contains about 45 Acres, each lott included in those 45 A has a probable value affixed—if I was to consult the interest of the United States, I should not hesitate to say that should the Dock yard, not be established at that place the whole of the 45 acres ought now to be purchased, and this is decidedly the Opinion of Mr. Humphreys who reported in favour of the 21 Acres from principals of economy only, which he has given me liberty to observe—on experiment should the Governor. not want any part of it the whole they can at any time dispose of it to advantage—I beg leave here to observe Sir that I am very far from being convinced by any reasons I have seen adduced that Ch: town is not greatly the best place for the Dock yard—As to the place when arrived at no one I believe will say but what it  ought to have a decided preferance especially when we take in veiw its conections with the Navy Yard, which conections will greatly lessen the expence of each, this together with many conveniences which I conceive would arrise from these establishment of both yards at the same place opperates forsibly on my Mind in favour of the establishment at Charles town—as to many of the objections to the natural situation & navigation of Boston Harbour they appear to me not well founded—I have never before heard of Fogs being so peculiarly troublesome or the Currents such that the Pilots had not a perfect knowledge of them—A Vessell can come into safety in Nantasket Road with the wind at any Point of Compass  as to the loss of the two 74s. I have been repeatedly informed by Gentlemen of the first respectability that they were lost intirely from carelessness. The British 74 t had been cruising in the Bay for 10 or 15 Days to interupt some Vessells that were then expected, and from her Zeal stayed untill a storm came on and drove her on Cape Cod, the French 74 got under way at an improper time of tide and against the remonstrances of those who were acquainted with the navigation—neither of which cases I conceive ought to be mintioned to the disadvantage of B. Harbr. the Harbour below the Castlle about 4 miles from Ch. town is sufficient to contain a large navy & in perfect safety insurance  Vessels from one place to another generally shews nearly the Hazard, I have been one of the Directors of the Mass: F & M Insurance Compy ever since it was established, and have never known any differance from an Uropean or even an East Indian port to Boston or Ro. Island—Coming from the W Indies R Island would undoubtedly be the nearest and more easy of access, & especially for a cripled ship, which I humbly concive will render it nessesary to make that a place of comfort for Such Ships, but at as little expence as possible that the temptation to a marine Enemy to get possession of that place may not be increased, but that the Grand Deposit should be placed in perfect safety,—
The circumstance of the British Government after a Survey of the U States just before the revolutionary war determining on the very spot in Charlestown for a Dock and navy yard that is now proposed I conceive to be much in its favour for no nation understands those things better, I have thus Sir agreably to your request endeavour’d to commit some of my Ideas to paper am very sorry my time will not suffer me to be more correct which I pray you to have the goodness to pardon
I have the honour to be with the / greatest respect, Sir, your Obt Servant—

Aaron Putnam